DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the uppermost back protection bow" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Couch (6907957) in view Kohlmeier et al. (6929094).
 Couch discloses a shoring panel that forms a wall 32, of the trench and supports ground situated laterally from the trench, as best seen in Figure 9; 
an upper ladder 12, which extends over an upper sub-portion of the height of the trench up to a trench edge, wherein the upper ladder is a suspension ladder that is suspended onto the shoring panel, as best seen in Figure 9, but fails to disclose a lower ladder and a platform.
 Kohlmeier et al. teaches the utility of a ladder system having a platform 40, arranged at the lower end of an upper ladder 18, wherein a lower ladder 30, extends from the bottom of the trench over a lower sub-portion of a height of the trench, wherein the lower ladder is a leaning ladder which stands on the bottom of a trench.  The use of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the trench ladder of Couch with a lower ladder and platform as taught by Kohlmeier et al. so as to provide a worker with access from a ground surface to an elevated work station. 
Regarding claim 2 Kohlmeier et al. discloses wherein the lower ladder and the upper ladder are arranged so as to be laterally offset with respect to one another, and wherein the lower ladder and the upper ladder extend next to one another in an overlap region, as best seen in Figure 1.  The examiner notes that the positioning and arrangement of the ladder system is based on OSHA requirements, see column 3, lines 52-56. 
Regarding claim 4 Kohlmeier et al. discloses wherein the platform has a peripheral railing 22. The use of a railing is used in the art to prevent a worker from accidently falling from the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder system of Couch with a platform having a railing as taught by Kohlmeier et al. so as to prevent a worker from accidently falling from the platform.    

Regarding claim 6 Couch discloses wherein a climb-in aid 20, is arranged on the upper ladder. 
Regarding claim 7 Kohlmeier et al. discloses wherein at least one back protection bow 52, is arranged on the upper ladder, as best seen in Figure 1.  The use of a back protection bow is used in the art to prevent falls while a user climbs in or out of the trench.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the upper ladder of Couch et al. with a  back protection bow as taught by Kohlmeier et al. so as to provide support to assist in preventing a fall while a user climbs in or out of the trench 
Regarding claim 9 Kohlmeier et al. discloses wherein the lower ladder and the upper ladder are connected to one another via a securing element 42.  The use of a securing element is used in the art to prevent detachment of an apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder system of Couch with a securing element as taught by Kohlmeier to connect the upper and lower ladders so as to prevent detachment of an apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Couch (6907957) in view Kohlmeier et al. (6929094) in view of Schmidt (20130192926).  .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Couch (6907957) in view of Kohlmeier et al. (6929094) in view of Warren (6607053). Couch in view of Kohlmeier et al. as advanced above fails to disclose wherein the uppermost back protection bow is height adjustable.
Warren teaches the utility of wherein at least the uppermost back protection bow 40, 50, is height-adjustable with respect to the upper ladder 16.    The use of a height adjustable back protection bow is used in the art to not block or impede the space at the top of the ladder depending on the needs of the user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the back protection bow of Couch in view of Kohlmeier et al. in view of with a height adjustable back protection bow as taught by Warren so as to not block or impede the space at the top of the ladder depending on the needs of the user. 
    
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the rejection as advanced above does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634